UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03101 CALVERT TAX-FREE RESERVES (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Year ended December 31, 2013 Item 1. Report to Stockholders. [Calvert Tax-Free Bond Fund Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Barbara Krumsiek President and CEO of Calvert Investments, Inc. Dear Shareholder, Equity and fixed income investors had markedly different experiences in 2013. The equity markets had an exceptionally strong year, with many U.S. stock indices registering all-time highs. However, mixed signals about the U.S. economic recovery and concerns about the timing of the Federal Reserve’s quantitative-easing “tapering” took their toll on the fixed income market. As a result, the 30-year bond rally fueled by low interest rates came to a close, driving many fixed income indices into negative territory for the year. Last year, much of the market commentary in the financial media focused on trying to anticipate the Fed’s next moves. Finally, the Fed announced in December that the taper would begin in January 2014. With that question now resolved, I think it’s important to highlight a key economic development we’ve observed that has received much less attention—the improving health of the consumer balance sheet. Since 2008, consumers have exhibited more financial prudence. This is particularly true with household debt, although it remains above historic averages. Improvements in employment, housing, and the equity markets have also helped strengthen consumers’ financial positions. This has improved their ability to purchase homes and automobiles, driving economic recovery in those industries. The resulting boost in confidence has also lifted consumer spending to the point where it’s once again contributing to GDP growth. This progress is critical. Consumer spending helps fuel corporate earnings and is a major driver of U.S. economic growth. It also feeds into investor confidence, which boosts the health of financial markets as well. And at the end of the day, a recovery in consumer spending that fuels economic growth will influence the Fed’s future monetary decisions. New Developments at Calvert Investments Everything we do is designed to build a stronger Calvert and deliver more value to our shareholders. That includes continuing to deliver innovative products and services over the past year. The new Calvert Green Bond Fund is one of the few fixed income mutual funds that invests in solutions to climate change and other environmental sustainability issues. We also launched an interactive Calvert Water Investing App to deliver instant news and analysis about local and global water challenges and discuss the role of water in an investment portfolio. You can download the free app from both the Apple iTunes and Google Play stores. I’m proud to note that media outlets such as The Wall Street Journal, Forbes, Barron’s, Reuters , and Bloomberg Radio are increasingly turning to the expertise of our investment team for insights on the markets. Our funds, environmental, social, and governance (ESG) initiatives, and research received a good deal of press coverage throughout the year as well. 4 www.calvert.com CALVERT TAX-FREE BOND FUND ANNUAL REPORT Keeping Up with the Markets Many shareholders will find their portfolio allocations have shifted after the strong year for equities in 2013. This can significantly change the risk in your portfolio. Therefore, we strongly recommend consulting your financial advisor to see if assets need to be reallocated back to targeted levels and the best plan for doing so. We appreciate your continued investment with Calvert. For more information on any Calvert fund, please contact Calvert at 800.368.2748 for a free summary prospectus and/or prospectus . An investor should consider the investment objectives, risks, charges, and expenses of an investment carefully before investing. The summary prospectus and prospectus contain this and other information. Read them carefully before you invest or send money. www.calvert.com CALVERT TAX-FREE BOND FUND ANNUAL REPORT 5 Performance For the year ended December 31, 2013, Calvert Tax-Free Bond Fund Class A shares (at NAV) returned -4.17%. Its benchmark, the Barclays Municipal Bond Index, returned -2.55% and the Lipper General and Insured Municipal Debt Funds Index returned -4.08% for the same period. The fund’s overweight to the intermediate and long portion of the yield curve was the primary driver of underperformance. Investment Climate In 2013, pronouncements of U.S. fiscal and monetary policy makers triggered investor anxiety, buffeting the financial markets and interest rates. In May, the markets equated the Federal Reserve’s (Fed’s) talk of “tapering” long-term asset purchases, and exit from quantitative easing (QE), with an impending tightening of monetary policy. As a result, yields surged from May to September. Fed leadership spent the rest of the year trying to calm the markets before finally announcing the imminent onset of the taper in December. Overall, the fixed income markets largely ended the year in negative territory, with the Barclays U.S. Credit Index returning -2.01%. High-yield bonds were the one bright spot, returning 7.42%. Meanwhile, many equity indices registered all-time highs during the year, including the S&P 500 Index, which gained 32.39% for 2013. Throughout the year, concerns about the fiscal cliff, government shutdown, and debt ceiling kept investors and the markets on edge. In December, politicians passed a two-year budget deal that pushed the threat of another government shutdown well into the future. However, federal spending cuts knocked about 1.5 points off gross domestic product (GDP) growth for the year. Despite periodic drama from policy makers, the U.S. economic landscape improved over the year—consensus forecasts expect the economy’s growth rate to be about 2.4% in 2013, up from 2.0% in 2012. While signaling improvement, this falls well short of the 50-year average GDP growth rate of 3.1%. Personal consumption and the housing sector were steady contributors to growth. The quality of household balance sheets improved, offering hope for increased consumption in 2014. Stocking of business inventories also supported growth later in the year. The unemployment rate fell from 7.8% in December 2012 to 7% as of December 2013. Corporate payrolls grew at an average monthly pace of 191,000; however, the labor force participation rate declined to 63%, the lowest level since 1978. The Consumer Price Index, the Fed’s main inflation measure, declined to a 0.7% yearly rate from 1.5%. 6 www.calvert.com CALVERT TAX-FREE BOND FUND ANNUAL REPORT After setting a year-low of 1.6% in early May, the ten-year Treasury note yield rose to 3% by year-end. Shorter-maturity yields remained quite tame, pinned down by the Fed’s near-zero interest-rate policy, which is now expected to persist into 2015. Following two years of strong returns, the municipal market delivered negative returns in 2013 amid Fed QE tapering concerns, strong outflows, and high-profile headlines regarding the Detroit Chapter 9 bankruptcy filing and Puerto Rico economic concerns. This occurred despite fundamental credit quality improvement for the vast majority of state and local governments, which have seen 15 straight quarters of growth in income and sales tax revenues. 1 Over the reporting period, while short-term rates on one- to three-year municipals remained nailed to the floor due to the Fed’s near-zero interest-rate policy, longer-term municipal rates increased dramatically on 10-year and 30-year maturities, rising roughly 90 and 140 basis points, respectively. The 1- to 30-year AAA municipal yield curve is currently very steep, at over 400 basis points. 2 Portfolio Strategy We continued to incorporate a medium to longer-term, higher credit-quality bias in the portfolio during the year. The high-quality bias detracted from performance in the 15- to 20-year maturity range, but helped performance in the 8-to-15-year and over 20-year ranges. The fund’s limited exposure to Puerto Rico bonds was a negative contributor to total return, but significantly outperformed the relative Puerto Rico returns in the Index, since the bonds in the portfolio were either insured or escrowed in government agencies. Performance was also negatively impacted by price declines of the non-performing bonds in the portfolio. The fund’s hedging strategy for interest rates and duration, which is partially CALVERT TAX-FREE BOND FUND D ECEMBER 31, 2013 I NVESTMENT P ERFORMANCE (TOTAL RETURN AT NAV*) 6 MONTHS 12 MONTHS ENDED ENDED 12/31/13 12/31/13 Class A 0.06% -4.17% Barclays Municipal Bond Index 0.14% -2.55% Lipper General & Insured Municipal Debt Funds Average -0.55% -4.08% % OF TOTAL E CONOMIC S ECTORS INVESTMENTS Health/Hospital 13.5% Higher Education 11.6% Housing 0.6% Industrial Development Revenue/Pollution Control Revenue 5.2% Lease/Certificate of Participation 0.2% Local General Obligation 28.7% Other Revenue 4.6% Other Transportation 1.5% Prerefunded/Escrow to Maturity 2.4% Resource Recovery 1.6% Special Tax 4.1% State General Obligation 10.6% Transportation 8.4% Water & Sewer 7.0% Total 100% *Total Return at NAV does not reflect the deduction of the Portfolio’s maximum front-end sales charge of 3.75% and assumes reinvestment of dividends. Total return is not annualized for periods of one year or less. www.calvert.com CALVERT TAX-FREE BOND FUND ANNUAL REPORT 7 implemented by Treasury futures, had a positive impact on performance. Also helping performance were the fund’s zero-coupon bonds and bonds with coupons of 6% or higher. The fund’s exposure to the one- to six-year part of the yield curve was a positive contributor to performance. Additionally, the portfolio’s lack of exposure to appropriated debt, assisted living, public power, and tobacco revenue bonds also benefitted performance. Outlook Looking ahead, fiscal policy is likely to be less restrictive in 2014. The economy should continue to expand moderately, yet excess slack may persist as the effects of the financial crisis and deep recession work their way out of the system. Although the Fed remains committed to near-zero money market rates, it should gradually wind down asset purchases. We do not expect a policy target interest rate hike until later in 2015. Long-term interest rates may stay elevated compared to recent-year lows, yet remain quite low by historical standards. CALVERT TAX-FREE BOND FUND D ECEMBER 31, 2013 A VERAGE A NNUAL T OTAL R ETURNS CLASS A SHARES (WITH MAX. LOAD) One year -7.74% Five year 3.30% Ten year 2.34% EFFECTIVE DURATION 12/31/12 12/31/13 4.74 years 4.42 years MONTHLY DIVIDEND YIELD 12/31/12 12/31/13 2.98% 4.03% SEC YIELD 30 DAYS ENDED 12/31/12 12/31/13 1.58% 2.37% The municipal market has displayed resilience despite several headwinds. We will be closely monitoring the Puerto Rico economic situation and any potential residual effects on the market. Despite the headline Chapter 9 bankruptcy filing by Detroit 3 (which, in our opinion, was due in large part to gross mismanagement of the city’s finances), the overall credit quality of the market remains sound and continues to improve. Bankruptcy filings remain rare and represent a very small segment of the market. We think the municipal market, offering ratios to treasury rates well in excess of 100% in medium- to longer-term maturities, presents particularly attractive opportunities. When further viewed on a taxable-equivalent basis, the relative value of municipal bonds looks even more appealing. There are other reasons to be optimistic: the increase in income taxes and phase-outs of personal exemptions/deductions, along with an aging U.S. population, is likely to result in greater demand for tax-exempt and stable income, and preservation of capital. We will continue to search for bonds whose issuers have shown historically sound financial management practices, provide up-to-date disclosure of relevant information, and present attractive relative value. January 2014 1. U.S. Census Bureau, Quarterly Summary of State and Local Taxes, information available March 31, 2013. 2. A basis point is 0.01 percentage points. 3. The Fund had no exposure to the city of Detroit during the reporting period. 8 www.calvert.com CALVERT TAX-FREE BOND FUND ANNUAL REPORT G ROWTH OF The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods. The results shown are for Class A and reflect the deduction of the maximum front-end Class A sales charge of 3.75%, and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the category’s average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 0.90%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Fund’s operating expenses. www.calvert.com CALVERT TAX-FREE BOND FUND ANNUAL REPORT 9 SHAREHOLDER EXPENSE EXAMPLE As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) and redemption fees and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2013 to December 31, 2013). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 10 www.calvert.com CALVERT TAX-FREE BOND FUND ANNUAL REPORT BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD* 7/1/13 12/31/13 7/1/13 - 12/31/13 C LASS A Actual $1,000.00 $1,000.59 $4.81 Hypothetical $1,000.00 $1,020.40 $4.86 (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.95%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). www.calvert.com CALVERT TAX-FREE BOND FUND ANNUAL REPORT 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees of Calvert Tax-Free Reserves and Shareholders of Calvert Tax-Free Bond Fund: We have audited the accompanying statement of net assets of the Calvert Tax-Free Bond Fund (the “Fund”), a series of Calvert Tax-Free Reserves, as of December 31, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2013, by correspondence with the custodian and brokers or by performing other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Calvert Tax-Free Bond Fund as of December 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Philadelphia, Pennsylvania February 24, 2014 12 www.calvert.com CALVERT TAX-FREE BOND FUND ANNUAL REPORT STATEMENT OF NET ASSETS DECEMBER 31, 2013 P RINCIPAL M UNICIPAL O BLIGATIONS - 97.3% A MOUNT V ALUE Alabama - 1.6% Montgomery Alabama GO Bonds, 5.00%, 2/1/25 $2,000,000 $2,202,340 California - 0.4% Long Beach California Unified School District GO Bonds, Zero Coupon, 8/1/25 1,000,000 593,120 Colorado - 3.0% Board of Governors of the Colorado State University System Enterprise Revenue Bonds, 5.00%, 3/1/29 1,000,000 1,102,040 Colorado Health Facilities Authority Revenue Bonds, 5.00%, 7/1/39 2,000,000 1,938,360 Regional Transportation District Colorado Sales Tax Revenue Bonds, 5.00%, 11/1/32 1,000,000 1,107,490 4,147,890 Connecticut - 2.5% Connecticut Health & Educational Facility Authority Revenue Bonds: 5.00%, 7/1/35 1,015,000 1,054,504 4.85%, 7/1/37 1,360,000 1,407,736 5.05%, 7/1/42 1,000,000 1,061,170 3,523,410 District Of Columbia - 2.4% Metropolitan Washington DC Airport Authority System Revenue Bonds, 5.00%, 10/1/25 3,250,000 3,363,652 Florida - 8.7% Highlands County Florida Health Facilities Authority Revenue Bonds: 5.125%, 11/15/32 (r) 2,060,000 2,093,619 5.625%, 11/15/37 (r) 1,080,000 1,171,822 Miami-Dade County Florida Aviation Revenue Bonds, 5.00%, 10/1/41 2,500,000 2,466,550 Miami-Dade County Florida GO Bonds, 7.75%, 10/1/18 2,000,000 2,568,260 Miami-Dade County Florida IDA Revenue Bonds, 8.00%, 6/1/22 675,000 651,713 Miami-Dade County Florida Professional Sports Franchise Facilities Tax Revenue Bonds, 5.25%, 10/1/30 (escrowed to maturity) 2,675,000 3,094,413 12,046,377 Georgia - 0.8% Georgia GO Bonds, 4.50%, 7/1/28 1,000,000 1,064,450 Hawaii - 1.5% Honolulu City and County Hawaii GO Bonds, 5.00%, 12/1/34 2,000,000 2,068,440 www.calvert.com CALVERT TAX-FREE BOND FUND ANNUAL REPORT 13 P RINCIPAL M UNICIPAL O BLIGATIONS - C
